 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Case No. 19CR1196-CAB

 

 

 

 

 

 

 

 

Plaintiff,
VS.
JUDGMENT OE_DISMISSAL
JUAN GUERRERO-GUTIERREZ, FILED
Defendant. AUG 26 2019
SQUTHERN DISTRICT OF CAUFOANA

 

 

1B > ie DEPUTY

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has

4 granted the motion of the Government for dismissal of this case, without prejudice; or
[ the Court has dismissed the case for unnecessary delay; or

L] the Court has granted the motion of the Government for dismissal, without prejudice; or
[1 the Court has granted the motion of the defendant for a judgment of acquittal; or

[1] a jury has been waived, and the Court has found the defendant not guilty; or

L| the jury has returned its verdict, finding the defendant not guilty;

ix]

of the offense(s) as charged in the Indictment/Information:

Title 8, U.S.C., Sec. 1326(a) and (b) -Attempted Reentry of Removed Alien (Felony)

 

 

 

a)
|

Dated: 8/23/2019

 

 

Hon. Cathy Ann Bencivengo
United States District Judge

 
